Gray, J.
Upon the view of this case most favorable to the defendant, his exceptions cannot be sustained. As Kern was but a tenant at will, and his verbal lease and surrender of possession to Wheelock included all his interest in the premises, it would seem that his tenancy at will was at an end as soon as his transfer became known to his landlord, the owner of the land, unless the latter saw fit to recognize Wheelock as his tenant. Chandler v. Thurston, 10 Pick. 209. Cooper v. Adams, 6 Cush. 90, 91. But if any tenancy at will existed after such transfer, either in Kern or Wheelock, it was terminated by the subsequent lease for years from the owner; and the utmost notice of this alienation which could be required to give it effect, and to authorize the maintenance of this process, would be a reasonable notice to the occupant of the estate to enable him to remove himself and his effects. Kern having surrendered the occupation to Wheelock, notice to the latter wmuld affect both him and Kern; and the twelve days allowed, after the written notice to Wheelock, before bringing this action, were more than sufficient. Pratt v. Farrar, 10 Allen, 519, and cases cited. Alexander v. Carew, 13 Allen, 70. Exceptions overruled.